SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

498
CA 15-00806
PRESENT: SMITH, J.P., CENTRA, DEJOSEPH, CURRAN, AND SCUDDER, JJ.


INDUS PVR LLC, PLAINTIFF-RESPONDENT,

                      V                           MEMORANDUM AND ORDER

MAA-SHARDA, INC., DEFENDANT-APPELLANT,
ROSHAN HOSPITALITY, INC., ET AL., DEFENDANTS.
(APPEAL NO. 2.)


FRANK A. ALOI, ROCHESTER, AND ROBERT J. LUNN, FOR DEFENDANT-APPELLANT.

WOODS OVIATT GILMAN LLP, ROCHESTER (JOHN C. NUTTER OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Matthew A. Rosenbaum, J.), entered November 5, 2014. The order,
among other things, ordered that an undertaking in the sum of two
million dollars is required.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Indus PVR LLC v MAA-Sharda, Inc. ([appeal
No. 1] ___ AD3d ___ [June 10, 2016]).




Entered:    June 10, 2016                       Frances E. Cafarell
                                                Clerk of the Court